COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JOSE HERRERA,                                                 )
                                                                              )              No.  08-04-00081-CV
Appellant,                          )
                                                                              )                   Appeal from the
v.                                                                           )
                                                                              )              
120th District Court
MINI MIX OF EL PASO, INC.,                          )
                                                                              )         
of El Paso County, Texas
Appellee.                           )
                                                                              )                
(TC# 2003-3021)
                                                                              )
 
MEMORANDUM  OPINION
 
This is an
attempted appeal from a final default judgment rendered on December 8,
2003.  Upon this Court=s own motion, we dismiss the cause as
moot.
Appellant filed a
timely motion for new trial on December 23, 2003.  Appellant=s
notice of appeal was untimely filed on March 25, 2004.  See Tex.R.App.P. 26.1(a).  This Court notified the parties of the
failure to timely file the notice of appeal and the Court=s lack of jurisdiction.  Before this Court issued a dismissal of the
appeal for lack of jurisdiction, the Appellant notified the Court that the
trial court granted a Bill of Review overturning the default judgment at
issue.  Accordingly, we dismiss this
appeal as moot.
April
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.